JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed July 1, 2003 be affirmed. The district court properly dismissed the complaint for lack of subject matter jurisdiction because it was not a civil action arising under federal law, see 28 U.S.C. § 1331, or between citizens of different states, see 28 U.S.C. § 1332; nor did the complaint allege a civil rights violation, see 28 U.S.C. § 1343, or other basis for the district court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of *846the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.